Citation Nr: 1746663	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  15-00 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for spinal cord compression of the neck.

2. Entitlement to an initial rating in excess of 20 percent for lower radicular nerve impairment (claimed as right hand numbness associated with right shoulder impingement syndrome).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from September 1995 to September 1998, and again from July 2000 to July 2005.

These matters come before the Board of Veterans' Appeals on appeal from a December 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas (Agency of Original Jurisdiction (AOJ)).  

In June 2017, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A copy of that transcript is of record.

Notably, at the hearing, the Veteran testified that she was unemployable due, in part, to her service-connected right arm radiculopathy.  A review of VA's Veterans Appeals Control and Locator System (VACOLS) reflects that the AOJ has recognized that the Veteran has submitted a notice of disagreement on the issue of entitlement to individual unemployability (TDIU), as well as issues of entitlement to service connection for posttraumatic stress disorder (PTSD), an acquired psychiatric disorder other than PTSD and chronic fatigue syndrome.  The AOJ will issue the Veteran a Statement of the Case (SOC) if any of the claims is not granted in full.  As such, the situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  As VACOLS reflects that the NOD has been recognized and that additional action is pending, Manlincon is not applicable in the present case.  Therefore, these claims remain under the jurisdiction of the AOJ at this time.  The Board defers consideration of the TDIU claim, which is part and parcel of the increased rating claim on appeal, pending the AOJ development.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action, on his part, is required.


REMAND

Service Connection for Spinal Cord Compression of the Neck

In October 2013, the Veteran was afforded a VA examination to determine the nature and etiology of her neck disability.  At that time, the clinician diagnosed cervical intervertebral disc syndrome.  While the clinician did state that the diagnosis may be the source of some of the Veteran's symptoms, the clinician did not provide a nexus opinion as to whether such a disability was related to her fall in service.  As this opinion is inadequate and does not assist the Board in making a decision, remand is required to obtain another opinion.  The examiner is asked to determine whether, upon consideration of the record and the Veteran's medical history, the Veteran's neck disability is related to either her period of service or her service-connected right shoulder disability.

In addition, the record suggests that the Veteran sought treatment related to her neck outside of the VA system.  Upon remand, the AOJ should attempt to obtain the necessary authorizations to obtain these records, as they may be pertinent to the Veteran's claim.  

Increased Rating for Lower Radicular Nerve Impairment

A review of the record suggests that the Veteran's right arm symptoms may have worsened since the last VA examination in October 2013.  Specifically, recent records demonstrate that the Veteran's symptoms cause a negative impact on her activities of daily living.  There is also evidence of loss of sensation in her right upper extremity.  In addition, most recently, the Veteran testified that the increased in her symptoms significantly impacted her ability to work, even causing an injury while working as a nurse.  In support of her claim, the Veteran submitted personnel records from her job and a letter from her supervisor, both of which attest to the significant amount of time the Veteran had to take off from work due to medical reasons.  

In order to get an accurate picture of the current severity of the Veteran's radicular nerve impairment, a more contemporaneous examination is required.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should contact the Veteran and her representative, and with their assistance, identify any outstanding records of treatment by VA or private health care providers referable to the claims on appeal.

2. After the development outlined in Item (1) is completed, the AOJ should schedule the Veteran for a VA examination to determine the nature and etiology of her neck disability.  The examiner is requested to review all pertinent records associated with the claims file.

Upon review of the record, and examination of the Veteran, the examiner should respond to the following questions:

a) Is it at least as likely as not (a 50 percent probability or higher) that the Veteran's neck disability had its onset in service or was caused by or is otherwise etiologically related to her in-service fall?  The examiner, in addition to considering specific evidence discussed below, is requested to provide opinion as to whether there is any medical reason to accept or reject the Veteran's belief that her current neck disability is causally related to a falling injury in service with episodes of neck stiffness in service, including whether the type of injury is capable of causing the disc bulge abnormalities found in 2008.

b) Is it at least as likely as not (a 50 percent probability or higher) that the Veteran's neck disability was caused or aggravated by or is otherwise etiologically related to her service-connected right upper extremity disabilities?

In providing this opinion, the examiner should consider the following:
* accept as true the Veteran's testimony of a neck injury when falling down a ladder well in approximately 2002 to 2003 with informal evaluations during service for neck stiffness although the event not recorded in the service treatment records;
* the Veteran's denial of neck pain during a February 2008 VA visitation;
* a March 2008 magnetic resonance imaging scan to evaluate right arm hand numbness with skin discoloration which noted an incidental finding of mild posterior disc bulges at C4-5, C5-6 and C6-7 without evidence of cord compression; and
* any additional relevant evidence obtained a result of this remand.

A complete rationale must be provided for all opinions rendered.

3. Schedule the Veteran for a VA examination with the appropriate examiner to determine the current severity of her service-connected lower radicular nerve impairment.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The examiner should comment on the severity of the Veteran's radiculopathy and report all signs and symptoms for rating the disability.

The examiner should also comment on the impact the Veteran's right arm radiculopathy has on her occupational function, to include the ability to obtain and/or maintain gainful employment.

A complete rationale must be provided for all opinions rendered.

4. Readjudicate the Veteran's claims.  If the benefits ought on appeal are denied, in whole or in part, provide the Veteran and her representative with a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

